Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner, New York State Department of Motor Vehicles, dated April 30, 1999, which, after a hearing, sustained various charges against the petitioners and imposed penalties.
Adjudged that the petition is granted, on the law, without costs or disbursements, to the extent that the determination with respect to Charge No. 9 of Case No. BDCU96-182 against Ambus, Inc., d/b/a Winston American Coach, and Charge No. 5 of Case No. BDCU96-183 against Winston American Transportation, Inc., which found violations of Vehicle and Traffic Law § 509-g (1) and 15 NYCRR 6.11 and 6.12, is annulled, the penalties imposed with respect to those charges are vacated, those charges are dismissed, the determination is otherwise confirmed, and the proceeding is otherwise dismissed on the merits.
Judicial review of a determination rendered by an administrative body after a hearing is limited to whether that determination is supported by substantial evidence upon the entire record (see, CPLR 7803 [4]; 300 Gramatan Ave. Assocs. v State Div. Of Human Rights, 45 NY2d 176; Matter of Liuzzo v State of N. Y. Dept. of Motor Vehicles Appeals Bd., 209 AD2d 618). The respondent’s determination imposing penalties against the petitioners for their failure to file a pre-employment physical examination of a driver purportedly in their employ was not based upon substantial evidence, inasmuch as it was uncontroverted that the petitioners did not, in fact, hire the person named in the charges. Accordingly, the charges and penalties associated therewith must be dismissed.
The petitioners’ remaining contentions are without merit. Krausman, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.